Citation Nr: 0527551	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits for a cardiovascular 
disability under 38 U.S.C.A. § 1151 due to treatment at a VA 
facility in Bedford Massachusetts in July 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2001.

In December 2001, the Board remanded the veteran's claim for 
further development.


FINDING OF FACT

The treatment rendered at the VA facility in Bedford 
Massachusetts in July 1995 did not result in any additional 
cardiac disability.


CONCLUSION OF LAW

The criteria for compensation benefits for a cardiovascular 
disability under 38 U.S.C.A. § 1151 pursuant to treatment at 
a VA facility in Bedford Massachusetts in July 1995 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a June 2000 statement of 
the case, a January 2004 supplemental statement of the case, 
and a VCAA letter was sent in November 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The November 2002 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the November 2002 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Analysis

The veteran argues that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because of misdiagnosis 
of his heart condition by the Bedford VAMC, in July 1995.  At 
the August 2001 hearing, the veteran testified in pertinent 
part that when he suffered from a heart attack on July 16, 
1995, he was diagnosed with only a gastric problem, and not a 
cardiovascular condition.  He stated that he did not receive 
an electrocardiogram until he was in an ambulance, being 
transferred to the Boston VAMC.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  The regulations implementing that statute 
appear at 38 C.F.R. §§ 3.358 and 3.800.  They provide, in 
pertinent part, that in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the § 1151 statute and 
implementing regulations require evidence of negligence on 
the part of VA, or the occurrence of an accident or otherwise 
unforeseen event.  These provisions were invalidated by the 
United States Court of Appeals for Veterans Claims in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
United States Court of Appeals for the Federal Circuit issued 
a decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the United States Supreme Court, 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 1995, the 
Secretary published an interim rule amending 38 C.F.R. § 
3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14, 222 
(1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 1996), and codified at 38 C.F.R. § 
3.358(c) (1997).  Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or unforeseen event. Pub. L. No. 104-204, 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which (again) held that no showing of negligence was 
necessary for recovery under           § 1151, as in effect 
at that time.

The Board notes that the appellant's claim under 38 U.S.C.A. 
§ 1151 was filed in June 1998.  As such, it must be 
adjudicated in accord with the revised version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97.  Thus, to prevail, the appellant 
must show that his disability was either an unforeseen event 
or the result of VA negligence, in other words that VA was at 
fault.

Factual Background

A review of the claims file shows that the veteran had a past 
medical history of gastritis with gastric erosions by upper 
GI; depression; poly substance abuse; status post detox 
several months ago; history of lower back pain; and 
hypercholesterolemia.  

VA records note that the veteran was admitted on June 20, 
1995 to the Bedford VA for alcohol and drug dependency.  It 
was noted that the veteran had intermittent substernal and 
epigastric pain at rest intermittently for 3 weeks.  An upper 
gastrointestinal showed gastric erosions and Zantac was 
prescribed on June 29, 1995, but substernal chest pain 
persisted.  On July 10, 1995, the veteran was referred to the 
acute medical unit for new onset of chest pain, shortness of 
breath, and diaphoresis.  The veteran was ruled in for a 
myocardial infarction with a peak CK of 3000.  A thrombolysis 
was attempted and inferior infarct was demonstrated by EKG.   

On July 16, 1995, the veteran had severe chest pain with 
nausea, vomiting, and slight diaphoresis.  He walked from his 
residence at the Bedford VAMC Domiciliary to the Bedford VAMC 
Emergency Room.  An EKG was performed, and was unchanged.  A 
CK was 119 and there was no relief from nitroglycerin tablets 
and morphine.  He was admitted, and overnight developed 
worsening nausea, vomiting, and continued chest pain.  An EKG 
then showed Q waves in the inferior leads and R waves in V1 
and V2.  A CK was 1564.  The veteran was transferred to the 
mobile intensive care unit and then transferred to the 
Jamaica Plain VAMC.

The veteran was admitted to the Coronary Care Unit with the 
diagnosis of inferoposterior infarct and treated with 
medication.  Overnight the veteran developed worsening 
nausea, vomiting, hiccoughs, extreme agitation, and 
tachycardia.  On the evening of his third day of 
hospitalization, the veteran continued to be extremely 
agitated.  He became diaphoretic, and although his EKG was 
unchanged, he was started on nitroglycerin due to the 
possibility of cardiac etiology.  A head CT was done and was 
negative for acute hemorrhage or other cerebrovascular 
accident.

On July 31, 1995, the veteran seemed to comply with the 
request to stay for the duration of testing and assessments, 
however, he eloped.  A day after the veteran eloped, the 
Bedford Domiciliary informed the involved parties that the 
veteran had reappeared and was planning to resume his 
treatment with them.

Discharge diagnosis was:  Axis I, chronic poly substance 
abuse: alcohol and cocaine, presumed sober since October 
1994; Axis III, status post Q wave myocardial infarction July 
16, 1995, and delirium, confusion in wake of the above 
myocardial infarction; GAF of 55.

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO on August 2001.  At that time the veteran 
testified that he was a resident of the VA domiciliary in 
Bedford in July 1995.  He believed that on the 16 or 15 of 
July 1995 at six o'clock in the morning he experienced chest 
pain and he went to the nurse.  He was told to lie down and 
come back a little bit later.  He told them that the pain was 
too much.  At nine o'clock they walked him down to medical.  
He saw the doctor who diagnosed gastritis.  He was given 
medication for this disorder and told to lie down.  The 
severe pain continued and the early part of the next morning 
they transferred him to the VA Jamaica Plain Hospital where a 
heart attack was diagnosed.  This delay resulted in the 
myocardial infarction.

VA examinations were conducted in September 2003 and November 
2003.  It appears that the examiners did not have the 
opportunity to review the veteran's claims folder in 
conjunction with the examination, and these reports do not 
contain opinions regarding the veteran's 38 U.S.C.A. § 1151 
claim.  The Board concurs with the RO that the above-
mentioned exams were inadequate.

The January 2004 VA examination indicates that the veteran's 
entire claims folder was reviewed in detail prior to an 
opinion being rendered.  The examiner noted that the patient 
had diagnoses of coronary artery disease characterized by two 
acute myocardial infarctions, the first in July 1995 and the 
second in February 2003.  The second event was treated by 
stent placement at the Massachusetts General Hospital.  The 
patient was considered to have coronary artery disease with 
related ischemic cardiomyopathy with severe inferoapical 
hypokinesis and a reduced left ventricular ejection fraction 
of 35% documented on the very recent cardiac echo study.  It 
was noted that the patient had a long-standing history of 
recurrent angina pectoris and had residual angina pectoris 
since the stent placement in 2003 and also recurrent sharp 
non-cardiac chest discomfort.  The patient had overall 
limited aerobic capacity and developed fatigue or early 
dyspnea when climbing less than one flight of stairs.  

Based on this type of history, the patient's overall aerobic 
capacity for fatigue or shortness of breath or precordial 
distress was approximately 5 Metz.  The patient had an 
extensive array of additional medical conditions.  Those 
included diabetes mellitus type II with poor glycemic 
control, essential hypertension with fairly good blood 
pressure control on present cardiovascular drug regimen, a 
lipid disorder characterized by elevation of cholesterol 
treated with diet and simvastatin, exogenous obesity, a long 
past history of severe multi substance abuse and a 
schizoaffective disorder identified by Neuropsychiatry 
Service.

In July 1995, the patient was a resident at the domiciliary 
at the VAMC in Bedford undergoing drug rehabilitation.  
Approximately 3 weeks before the acute event (July 16, 1995), 
the patient had noted intermittent episodes of substernal and 
epigastric distress at rest.  An upper GI series was 
performed at that time and showed evidence of gastritis with 
definite gastric erosions.  The patient was treated with 
ranitidine with some clinical improvement.  On July 16, 1995, 
this combined epigastric and substernal discomfort became 
more severe and the patient was evaluated in the Emergency 
Room at the VAMC in Bedford.  An electrocardiogram performed 
at that time was unchanged without evidence of an acute 
ischemic event and a CPK level was 119.  There was no relief 
with nitroglycerine or morphine, and the patient was admitted 
to the acute medical ward for further observation and 
treatment.  Overnight, the epigastric and substernal 
discomfort became worse and were associated with nausea and 
vomiting.  

Another electrocardiogram performed showed Q-wave changes in 
the inferior leads and development of R waves in V1 and V2 
consistent with an acute inferoposterior myocardial 
infarction.  CPK was now noted to be quite elevated at 564.  
This was a presumptive diagnosis for acute myocardial 
infarction, and the patient was transferred immediately by 
ambulance to the ICU at Boston VAMC.  At the Boston VAMC, the 
patient was treated with a full array of medical measure for 
the treatment of acute myocardial infarction, which included 
intravenous heparin, intravenous nitroglycerine, oxygen, and 
aspirin.  

By the third inpatient hospital day, the patient developed 
severe agitation and confusion consistent with acute 
delirium.  The patient also developed progressive respiratory 
distress and subsequently required endotracheal intubation 
and respiratory support.  Superimposed pneumonitis then 
occurred which was treated effectively with antibiotic 
therapy.  The patient self-extubated himself on day seven but 
was continued on oxygen by facemask.  The patient's delirium 
with recurrent bouts of extreme agitation and combative 
behavior were treated with intravenous morphine and 
intravenous Haldol.  The patient improved clinically and was 
transferred to the Psychiatry Service for continued 
management of his delirium, but subsequently eloped on July 
30.  The patient later presented himself to the domiciliary 
at the Bedford VAMC for readmission.  Prior to leaving the 
hospital, the patient had a cardiac echo study performed that 
showed severe inferior hypokinesis and left ventricular 
ejection fraction of 35 percent.  The patient was re-
hospitalized approximately two weeks later because of 
recurrent precordial distress following extended exercise and 
cardiac catheterization with coronary angiography at that 
time showed multi vessel significant coronary 
atherosclerosis.  Left ventricular ejection fraction was 30 
to 35 percent.  The patient was treated medically and 
released.

In the examiner's opinion, the patient was treated clinically 
in an appropriate manner throughout his extended periods of 
treatment in the two VA facilities.  There was no delay in 
the patient's receiving appropriate medical attention at the 
time that his epigastric and substernal stress worsened, or 
in being promptly admitted to the Acute Medical Ward at the 
Bedford VAMC, or making the presumptive diagnosis of acute 
myocardial infarction in a patient with documented gastritis 
and gastric ulcerations in turn prompting immediate transfer 
with the ambulance to the Boston VAMC.  There was no 
additional cardiac damage or cardiac disability attributable 
to treatment in VA facilities throughout that time.  The 
examiner stated that the patient's recollection made at the 
time of the Board hearing that he did not have an 
electrocardiogram done until the ambulance arrived to 
transfer him to the Boston VAMC was totally erroneous.

Analysis

The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

In this regard the Board finds that the January 2004 VA 
physician's opinion is highly probative evidence that shows 
that the veteran does not have an additional disability to 
the cardiovascular system due to an injury or aggravation of 
an injury as a result of VA hospitalization, or medical or 
surgical treatment, or that VA failed to timely diagnose or 
properly treat the veteran, and that such failure directly 
caused increased disability or death.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.  The physician specifically 
indicated that there was no delay in the veteran's receiving 
appropriate medical treatment, he was promptly admitted to 
the Acute Medical Ward at the Bedford VAMC, the presumptive 
diagnosis of acute myocardial infarction in a patient, such 
as the veteran, with documented gastritis and gastric 
ulcerations was promptly made, and the immediate transfer of 
the veteran by ambulance to Boston VAMC was appropriate.  The 
VA physician opined that the veteran did not acquire 
additional cardiac damage or cardiac disability attributable 
to treatment in VA facilities at the time of his July 16, 
1995 myocardial infarction.  This opinion was based on a full 
review of the veteran's claims file and medical record.  
Furthermore, there is no medical evidence of record that 
contradicts this opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation for additional cardiac damage or cardiac 
disability under 38 U.S.C.A. § 1151 is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation benefits for a cardiovascular 
disability under 38 U.S.C.A. § 1151 due to treatment at a VA 
facility in Bedford Massachusetts in July 1995 is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


